Citation Nr: 1609868	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-22 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating for erectile dysfunction.

2.  Entitlement to additional Special Monthly Compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for erectile dysfunction.  The RO assigned an initial noncompensable (0 percent) disability rating, retroactively effective from June 1, 2011.  The Veteran perfected a timely appeal.

In September 2015, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's erectile dysfunction has been manifested by loss of erectile power, but has not been manifested by penile deformity.

2.  The Veteran is already in receipt of the maximum level of SMC for loss of use of a creative organ.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Code (DC) 7522 (2015).

2.  The Veteran is in receipt of the maximum level of SMC for loss of use of a creative organ.  38 U.S.C.A. §§ 1114 , 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 3.350, 4.1-4.10 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Regarding the SMC claim, this claim is being decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of The Veterans Claims Assistance Act of 2000 (VCAA) are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Regarding the erectile dysfunction claim, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for erectile dysfunction.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in October 2011 before the grant of service connection for erectile dysfunction was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded a VA examination, and the report of that evaluation contains all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in October 2012.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in September 2015.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the erectile dysfunction issue as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from National Association for Black Veterans, Inc.  The VLJ and representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., a worsening of the erectile dysfunction symptoms).  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's appeal.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran seeks an initial compensable disability rating for his erectile dysfunction.  His erectile dysfunction is currently rated as noncompensable.  38 C.F.R. § 4.119, DC 7913.

Under DC 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a compensable evaluation for a DC, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The Board notes that review of the regulations for evaluation of genitourinary conditions discloses no other DC that more appropriately reflects the disability at issue.  38 C.F.R. §§ 4.20, 4.27.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if supported by explanation and evidence).  

In order for the Veteran to receive a higher 20 percent rating, DC 7522 requires physical deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  Based on the evidence of record, the Board finds that a compensable evaluation for erectile dysfunction is not warranted.  While the Veteran has loss of erectile power, the medical evidence of record neither indicates nor does the Veteran contend that he has any physical deformity of his penis.  The VA examination and the VA treatment records do not document a physical deformity of the penis.  The Veteran did not state that he had a physical deformity of the penis at his Board hearing.  The Veteran is already in receipt of a separate disability rating for his physical deformity of the left testicle.  Without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  Here, the requirement under DC 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  38 C.F.R. § 4.115b; see Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as such as difficulty getting and maintaining an erection, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examination that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected erectile dysfunction at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's erectile dysfunction fully addresses his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the erectile dysfunction with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports loss of erectile power, which is specifically addressed in the regulations.  His loss of erectile power was considered in assigning him his current disability rating.  However, even with consideration of his loss of erectile power, his symptoms were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the Veteran has been in receipt of a TDIU for the entire appeal period.  Therefore, consideration of a TDIU is not warranted. 


III.  SMC Claim

The Veteran is currently in receipt of SMC for loss of use a creative organ.  The Veteran was originally granted SMC for loss of use of a creative organ based on his service-connected atrophy of the left testicle.  The Veteran is now service-connected for erectile dysfunction.  He argues that he is entitled to another SMC for loss of use of a creative organ (or a higher rate) due to his service-connected erectile dysfunction.

SMC(k) is granted for the anatomical loss or loss of use of one or more creative organs.  38 C.F.R. § 3.350(a)(1).  It is important to note, however, that there is entitlement to SMC(k) only once for loss or loss of use of a creative organ, even though there may be loss or loss of use of more than one creative organ.  Id.

Here, the Veteran is already in receipt of SMC(k) for loss of use of a creative organ.  The fact that the Veteran now has loss of use of two creative organs due to his service-connected disability does not warrant a separate or higher SMC(k) rating.  A claimant is only entitled to one SMC(k) disability rating, regardless of how many loss of use of creative organs the claimant has.  The Board is sympathetic to the Veteran's situation.  However, the provisions of 38 U.S.C.A. § 1114 do not provide a basis upon which to assign a higher level of SMC based on loss of use of a creative organ, i.e., erectile dysfunction.  Therefore, the assigned level of SMC  based on the loss of use of a creative organ is proper.  The law, in particular the regulation governing evaluation of SMC, is dispositive of the claim.  See Sabonis, supra.  The claim is denied.








	(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable disability rating for erectile dysfunction is denied.

The claim of entitlement to additional Special Monthly Compensation (SMC) for loss of use of a creative organ is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


